EXHIBIT 16.1 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com July 30, 2014 Securities and Exchange Commission Office of the Chief Accountant treet, N.E. Washington, DC 20549­7561 Re: Greenfield Farms Food, Inc. We have read the statements included in the 8-K dated July 30, 2014 of Greenfield Farms Food, Inc. to be filed with the Securities and Exchange Commission and are in agreement with the statements concerning our firm. We have no basis to agree or disagree with the other statements included in such Form 8-K. Sincerely, /s/ Silberstein Ungar, PLLC Silberstein Ungar, PLLC
